Citation Nr: 1446803	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain with spondylosis, to include separate ratings for lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 10 percent cholecystectomy residuals.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for headaches prior to December 11, 2008, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied higher ratings for the above disabilities.

The Veteran and her sister testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2008.  A copy of the hearing transcript is associated with the claims file.  The Board then remanded the claims for additional development in April 2012.

In a November 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's assigned rating for headaches to 50 percent effective from December 11, 2008.  It also assigned two separate 10 percent ratings for left and right lower extremity radiculopathy, also effective from December 11, 2008.

Notably, in the April 2012 remand, the Board assumed jurisdiction of the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, a review of the record indicates that a TDIU was granted in a June 2009 rating decision effective from September 24, 2008, and is still in effect.  The Veteran did not appeal this rating decision, and her Social Security Administration (SSA) records and June 2009 VA records confirm that she stopped working as of September 23, 2008.  Therefore, there is no indication that further adjudication of the TDIU issue, to include either entitlement or an earlier effective date, is warranted.  Therefore, it will not be further addressed.

Although additional evidence has been received since the most recent SSOC from the Agency of Original Jurisdiction (AOJ), a waiver of AOJ review was received in September 2014.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

A portion of the Veteran's records are contained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to May 22, 2012, forward flexion of the thoracolumbar spine was greater than 30 degrees.  From that date, forward flexion was limited by pain to 30 degrees.

2.  Prior to September 8, 2008, lower extremity radiculopathy associated with chronic lumbar strain was not manifested by mild incomplete paralysis.  From that date, bilateral lower extremity strength and reflexes were diminished and resulted in mild incomplete paralysis.

3.  Cholecystectomy residuals are manifested by abdominal pain; nausea, vomiting, diarrhea, and weight loss are not consistently shown during the appeal period.

4.  Right knee chondromalacia is manifested by full extension and flexion of at least 85 degrees; instability or recurrent dislocation or subluxation has not been demonstrated.

5.  Headaches did not result in prostrating attacks averaging once per month prior to June 16, 2008, but approximated that level of disability as of that date.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for chronic lumbar strain with spondylosis have not been met prior to May 22, 2012, but have been met from that date.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014). 

2.  The criteria for a separate 10 percent rating for radiculopathy of each lower extremity have been met from September 8, 2008.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a rating higher than 10 percent for cholecystectomy residuals have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7318 (2014).

4.  The criteria for a rating higher than 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

5.  The criteria for a 30 percent rating for headaches have not been met prior to June 16, 2008, but have been met from that date.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating her service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).


A.  Chronic Lumbar Strain with Spondylosis

The Veteran's chronic lumbar strain with spondylosis (low back disability) is currently assigned a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this Formula, the next higher 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

The criteria for a higher 40 percent rating have not been met prior to May 22, 2012.  There is no indication of any ankylosis, either favorable or unfavorable, at any point during this period.  Moreover, the evidence does not show forward flexion of 30 degrees or less.  VA examinations in July 2006 and September 2007 both noted flexion of 90 degrees with the onset of pain at 80 degrees.  These findings were unchanged following repetitive testing.  The remainder of the evidence generated during this period does not include specific range of motion findings.  Although the Veteran testified in December 2008 that she has difficulty with bending over, she is not competent to specifically report forward flexion as being 30 degrees or less.  Therefore, a rating higher than 20 percent is not warranted prior to May 22, 2012.

From that date, a higher 40 percent rating is warranted.  The VA examination conducted on that date, as well as a subsequent March 2014 VA examination, recorded forward flexion limited by pain to 30 degrees, which approximates the criteria for the higher rating.  An even higher 50 percent rating is not appropriate, however, as unfavorable ankylosis of the thoracolumbar spine has not been competently diagnosed at any point.

Notably, the exact onset of the Veteran's increased level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that she met the criteria the higher 40 percent rating is May 22, 2012, the date of the VA examination.

The General Rating Formula for Diseases and Injuries of the Spine contemplates separate ratings for neurologic abnormalities associated with disabilities of the spine.  In this case, the Veteran has been assigned separate 10 percent ratings under Diagnostic Code 8520 for left and right lower extremity radiculopathy effective from December 11, 2008.  Diagnostic Code 8520 provides ratings for incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.

Terms such as "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Prior to September 8, 2008, separate ratings for lower extremity radiculopathy are not warranted.  VA records from April 2007 reflect diminished reflexes and strength.  However, records before and after April 2007 reflect normal neurologic findings.  See July 2006 VA examination; September 2007 VA examination.  Private records from September 2006 noted "no true radiation of pain," and additional records from January 2008 reflect a normal right leg electromyography.  Private records from May 2008 noted a "fairly normal neurological exam of the lower extremities."  Collectively, these findings are not consistent with a compensable rating under Diagnostic Code 8520.

From September 8, 2008, a 10 percent rating is warranted for each of the lower extremities.  Records from that date reflect complaints of radiating pain into the legs, along with diminished lower extremity strength and reflexes.  In March 2009, the Veteran was noted to have decreased patellar reflexes and knee strength.  In August 2010, strength was 4+ and reflexes were 0 to 1+.  These findings, which reflect consistent objective findings of impairment, are consistent with a 10 percent rating under Diagnostic Code 8520.  However, higher 20 percent ratings are not warranted, as the evidence does not demonstrate "moderate" incomplete paralysis.  Although there is evidence of diminished reflexes and strength, sensation was found to be normal each time it was tested during the appeal period.  Moreover, the May 2012 and March 2014 VA examiners stated that radiculopathy was "mild" in severity.  While such statements are not dispositive in assigning a rating under Diagnostic Code 8520, they are consistent with the objective findings, and the Board finds them to be probative.


Disabilities of the spine are also rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71.  Under Note (1) of this Formula, incapacitating episodes are defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  In this case, the Veteran's treatment records do not reflect any periods of prescribed bed rest, and VA examinations in July 2006, September 2007, May 2012, and March 2014 all reflect a negative history of incapacitating episodes.  Therefore, a rating under this Formula is not warranted.

B.  Cholecystectomy Residuals

The Veteran's cholecystectomy residuals are currently assigned a 10 percent rating under Diagnostic Code 7318, which provides a 10 percent rating for "mild" symptoms and a higher 30 percent rating for "severe" symptoms.  As noted above, these terms are not specifically defined in the rating schedule.  

In this case, a higher 30 percent rating is not warranted.  An August 2007 VA examination noted right upper quadrant abdominal pain after eating or drinking.  However, there was no nausea, vomiting, diarrhea, or weight loss.  VA records from October 2007 noted chronic nausea and abdominal pain.  Private records from January 2008 noted occasional diarrhea.  A March 2012 VA examination noted sharp right upper quadrant abdominal pain occurring about 12 times per year.  Again, there was no nausea, vomiting, or unintentional weight loss.  The examiner stated that the condition was mild, and the Veteran was not being treated for post-cholecystectomy syndrome.  A March 2014 VA examination noted no significant signs or symptoms and no impact on activities of daily living.  Collectively, these findings are consistent with a "mild" level of severity as contemplated by the rating schedule.  The May 2012 examiner described the Veteran's condition as mild, the condition is not being treated, and it does not significantly impact activities of daily living.  While VA records noted chronic nausea, the remaining evidence shows no findings of nausea.  The reported occurrences of abdominal pain are otherwise contemplated by the assigned 10 percent rating.  Therefore, a higher 30 percent rating is not warranted.

C.  Right Knee Chondromalacia

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5260 for her right knee chondromalacia.

Initially, the Board notes that several Diagnostic Codes are not applicable to the Veteran's disability, including DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  That is, the evidence simply does not reflect findings or a history consistent with any of these conditions.

DCs 5260 and 5261 address the limitation of flexion and extension, respectively.  A higher 20 percent rating is warranted under DC 5260 when flexion is limited to 30 degrees.  A compensable rating is warranted under DC 5261 when extension is limited to 10 degrees.  38 C.F.R. § 4.71a.  However, the Veteran manifested full extension and at least 85 degrees of flexion throughout the appeal period, even when accounting for factors such as painful motion and repetitive testing.  See August 2007 VA examination; May 2012 VA examination; August 2013 VA records; March 2014 VA examination.  VA records from March 2008 reflect full range of motion with pain, and the Veteran testified about painful motion in December 2008.  However, in light of the other evidence during the appeal period, this evidence does not demonstrate that pain associated with right knee motion resulted in functional impairment consistent with any compensable ratings under DC 5260 or 5261.  Therefore, a higher rating under DC 5260 is not warranted, and a compensable rating under DC 5261 is not warranted.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability. A 10 percent rating is warranted for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  Again, these descriptive words of slight, moderate, and severe are not defined.  The Veteran reported a history of instability during her August 2007 VA examination.  However, instability, subluxation, and dislocation have not been objectively demonstrated during the appeal period.  See August 2007 VA examination; May 2012 VA examination; March 2014 VA examination.  VA records dated August 2013 also noted no varus or valgus laxity in the knee.  Therefore, a rating under DC 5257 is not warranted.

D. Headaches

The Veteran is assigned a 10 percent rating for headaches under DC 8100 prior December 11, 2008, and a 50 percent rating thereafter.  Under DC 8100, a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  Prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

During an August 2007 VA examination, the Veteran reported incapacitating headaches occurring once every two months, which is consistent with the assigned 10 percent rating.  However, in a statement received June 16, 2008, she stated that had headaches every one to two months during which she was unable to function and which forced her to "go to bed."  She is competent to report this level of symptomatology, and such attacks occurring every one to two months falls squarely between the rating criteria for 10 percent and 30 percent ratings.  Notably, VA records dated September 2008 noted worsening headaches, and private records also dated September 2008 diagnosed headaches with nausea and scintillating scotoma.  Therefore, resolving all doubts in the Veteran's favor, the criteria for a 30 percent rating for headaches have been met as of June 16, 2008.  38 C.F.R. § 4.3 (2014).  A higher 50 percent rating is not warranted, however, as prostrating attacks occurring every one to two months are not "very frequent" during the period in question.

Notably, the exact onset of the Veteran's increased level of disability to 30 percent cannot be determined with any certainty.  The earliest that that it can be factually ascertained that she met the criteria is June 16, 2008, the date VA received her statement regarding symptomatology.

From December 11, 2008, the Veteran is assigned a 50 percent rating for headaches.  This is the maximum schedular rating available.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to any extraschedular ratings.

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine, cholecystectomy residuals, right knee, and headaches with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Limitation of motion and neurologic abnormalities associated with her low back condition are specifically contemplated by the rating schedule.  So, too, are the limitation of motion of her right knee, the gastrointestinal symptoms associated with her cholecystectomy, and prostrating attacks from her headaches.  There is no indication that any of the rated disabilities generate symptomatology which falls so far outside the rating schedule as to render its application inadequate.


ORDER

A rating higher than 20 percent for chronic lumbar strain with spondylosis is denied prior to May 22, 2012; a 40 percent rating is granted from May 22, 2012.

A separate 10 percent rating for right lower extremity radiculopathy is granted from September 8, 2008.

A separate 10 percent rating for left lower extremity radiculopathy is granted from September 8, 2008.

A rating higher than 10 percent for cholecystectomy residuals is denied.

A rating higher than 10 percent for right knee chondromalacia is denied.

A rating higher than 10 percent for headaches is denied prior to June 16, 2008; a 30 percent rating is granted from that date through December 10, 2008; a rating higher than 50 percent from December 11, 2008, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


